


110 HR 3945 IH: Clean Energy Partnership Act of

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3945
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide for the establishment by the Secretary of
		  Energy of a program of Federal support for local governments and school
		  districts to implement clean energy projects.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Partnership Act of
			 2007.
		2.Establishment of
			 programThe Secretary of
			 Energy shall establish a program to provide to local educational agencies
			 grants in an amount up to 50 percent of the costs of implementing clean energy
			 projects.
		3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Energy $20,000,000 for each
			 of the fiscal years 2009 through 2013 to carry out this Act.
		4.DefinitionsFor purposes of this Act—
			(1)the term
			 clean energy project means—
				(A)an energy
			 conservation measure; and
				(B)a project to update
			 or convert municipal or school buildings to generate power from a renewable
			 energy source;
				(2)the term
			 energy conservation measure means a measure that is applied to
			 an existing school building that improves energy efficiency and is life cycle
			 cost effective and that involves energy conservation, cogeneration facilities,
			 renewable energy sources, improvements in operation and maintenance
			 efficiencies, or retrofit activities;
			(3)the term
			 local educational agency has the meaning given that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801); and
			(4)the term
			 renewable energy source means solar heat, solar light, wind,
			 geothermal energy, and biomass, except for—
				(A)heat from the
			 burning of municipal solid waste; or
				(B)heat from a dry
			 steam geothermal reservoir which—
					(i)has
			 no mobile liquid in its natural state;
					(ii)is
			 a fluid composed of at least 95 percent water vapor; and
					(iii)has an enthalpy
			 for the total produced fluid greater than or equal to 2.791 megajoules per
			 kilogram (1200 British thermal units per pound).
					
